Citation Nr: 1735406	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  08-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from July 1975 to July 1978. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In connection with this appeal, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of that hearing is of record.

In March 2013, the Board denied entitlement to a compensable rating for hearing loss on a schedular basis and remanded the issue of whether consideration on an extra-schedular basis was warranted.  In March 2015, the Board denied entitlement to an extra-schedular rating for bilateral hearing loss.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2015, the Court issued an order that vacated the March 2015 Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

In March 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.  For reasons explained below, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

In the October 2015 JMR endorsed by the Court, the parties agreed that the Board failed to consider the collective impact of all of the Veteran's service-connected disabilities when addressing whether extra-schedular rating referral under 38 C.F.R. § 3.321 (b) was warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (extra-schedular consideration requires consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted).  In the present case, the Veteran has requested extra-schedular consideration for bilateral hearing loss disability.  He is also service connected for major depressive disorder, left knee arthritis, left meniscectomy post-operative residuals, left knee surgical scar and tinnitus.  The JMR points out that during a July 2010 VA examination for depression, the examiner related the worsening of the Veteran's occupational functioning due to his service-connected knee and bilateral hearing problems to a worsening of his depression.  The examiner further concluded that the Veteran's service-connected tinnitus is associated with his hearing loss.

Following a March 2016 Board remand for consideration of the collective impact of the Veteran's service-connected disabilities on his disability picture , the case was referred to the Director, Compensation Service, for an administrative review for consideration of an extra-schedular evaluation.  The Director's review was completed in April 2017.  She determined, "No unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected bilateral hearing loss is not wholly contemplated by the criteria utilized to assign the past and current zero percent evaluation."  She further determined, "Evidence does not demonstrate that hearing loss affects other service connected disabilities or when considered with other services connected disabilities (collective impact) has a greater impact than when considered alone."

On review, the Director's opinion does not adequately address the collective impact of the Veteran's service-connected disabilities (hearing loss, major depressive disorder, left knee arthritis, left meniscectomy post-operative residuals, left knee surgical scar and tinnitus).  Notably, the evidence provided by the AOJ for the Director's review did not include the July 2010 VA examination addressed in the JMR.  Considering the evidence noted in the JMR, as well as subsequent statements and medical evidence submitted by the Veteran, the Board finds that the case should be referred back to the Director, Compensation Service, for an addendum opinion with respect to the collective impact of the Veteran's service-connected disabilities in deciding whether an extra-schedular rating is warranted. 

In this regard, the Director has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Moreover, the Director is uniquely suited to determining which extra-scheduler rating level is warranted.  See Anderson v. Shinseki, 22 Vet. App. 423, 431 (2008) (J. Schoelen concurring).  Given the expertise of the Director it is vital that adequate reasons and bases be provided in any determination by that office granting or denying entitlement to an extra-schedular rating.  Hence, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The opinion received in April 2017 should be returned to the Director, Compensation Service, for addendum. The electronic claims folders must be available for review.  The Director is requested to review the entire record, to include the July 2010 VA examination report and the statements provided by the Veteran.  The Director must specifically determine whether, to accord justice, the collective impact of the Veteran's bilateral hearing loss, major depressive disorder, left knee arthritis, left meniscectomy post-operative residuals, left knee surgical scar and tinnitus warrants the assignment of an extra-schedular rating.  In so doing, the Director must provide an adequate statement of reasons and bases for its determination.  Such a statement must provide the precise basis for its decision so as to permit appellate review by the Board.  The Director should analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claim which would favor the assignment of an extra-schedular rating. 

2.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

